Title: To George Washington from David Smith, 19 November 1782
From: Smith, David
To: Washington, George


                  Sir
                     
                     Light Infantry Camp Contl Village Novr 19th 1782
                  
                  In the Afternoon of the 11th instant I relieved Major Oliver at the post of Dobbs ferry, with one compy of my battalion.
                  The 12th rec’d Your Excellency’s order to permit Mr Isaac Ogden of N. York to have an interview with Mr Saml Ogden in the Neighborhood of Dobbs ferry.
                  The 13th recd Mr Isaac Ogden, and a letter for the French Minister at Philadelphia, two for Major Gordon, one for Colo. Wm Smith, one for Colo. Tilghman, one for Mr Peter Zabriskie, and one for Mr McDonald, which were forwarded to H. Quarters.
                  The 14th rec’d permission from Governor Lee, for Mr Morris of the State of Maryland to go into N. York.
                  The 15th Mr Isaac Ogden return’d to N. Yorke.  The 16th rec’d Your Excellency’s order to permit Capt. Lunt to send a Letter from Mr Hopkins of Boston respecting Naval prisoners, into N. York.
                  The 17th rec’d pr flagg from N. York fifty eight prisoners, a list and coppy of receipt given for them, I have inclosed.  those which belong to Contl Regts I have plac’d under the care of Lieut. Scudder, to be Marchd to H. Quarters, the others I permittd to March to the States to which they belong, rec’d also in this flagg, Mrs Tudor and Child, and Mrs Horsford, with a Number of letters—The letters are herewith forwarded to H. Quarters.
                  The 18th was releived by Major Ashly with one company of his battalion.
                  A return of wartime stores &c. I have inclosed.  I have the honor to be Your Excellency’s most Obdt Servt
                  
                     David Smith Major
                  
                  
                     P.S.  Two casks of cloathg for british prisoners of war of the 17th Regt Light Dragoons in Philadelphia Goal Inc’d & rect’d for.
                  
                  
                  
               